Citation Nr: 1520246	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, to include carpal tunnel syndrome, claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for a left wrist disorder, to include carpal tunnel syndrome, claimed as secondary to service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1962 to August 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 (service connection for left and right wrist carpal tunnel syndrome) and January 2013 (TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The issues of service connection for left and right wrist carpal tunnel syndrome have been re-characterized as service connection for left and right wrist disorders to encompass the claimed wrist numbness, and to better comport with the medical evidence of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 84-85 (2009).

As the Veteran and representative have consistently limited the issues on appeal to the three issues listed on the cover page, there are no remaining issues on appeal to the Board other than service connection for left and right wrist disorders and entitlement to a TDIU.  See February 2013 VA Form 9; April 2014 VA Form 9; May 2014 representative brief; December 2014 representative brief.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Left and Right Wrist Disorders

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issues of service connection for left and right wrist disorders.  Specifically, a new VA examination is required to fulfill VA's duty to assist the Veteran in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

The Veteran asserts that current left and right wrist disorders were caused by excessive amounts of writing in service.  See December 2009 VA Form 21-4138.  Alternatively, the Veteran contends that the current wrist disorders were caused by the chronic use of crutches, walkers, and canes for the service-connected bilateral knee disabilities.  See November 2010 VA Form 21-4138.

Based on the theory of secondary service connection raised in the November 2010 VA Form 21-438, VA provided a peripheral nerve examination in December 2012.
The December 2012 VA examination report does not reflect that the upper extremity peripheral nerves, to include the nerves that affect the wrist, were examined, or that the wrists were examined in general.  The December 2012 VA examiner did not provide a medical opinion on the nature, severity, or etiology of a current wrist disorder, and did not note the absence of a current wrist disorder.

A March 2011 private treatment record reflects a diagnosis of mild bilateral median neuropathy at the wrist.  Similarly, private treatment records from June 2011 reflect treatment for bilateral carpal tunnel syndrome, but also a diagnosis of diabetic peripheral neuropathy in both hands.  In the February 2013 VA Form 9, the Veteran reported that the December 2012 VA examiner diagnosed bilateral carpal tunnel syndrome, which is why the VA examiner did not examine the Veteran for peripheral neuropathy in the upper extremities.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As described above, the December 2012 VA examination report does not provide any relevant findings related to the wrists or provide an opinion on the etiology of a current left or right wrist disorder.  The other evidence in the record reflects current left and right wrist disorders; therefore, the Board finds that the December 2012 VA examination, which includes neither a current diagnosis (or statement that no disorder is present) for either wrist, or a medical opinion on the etiology of a current left or right wrist disorder, is inadequate for rating purposes.  As such, the Board finds that a new VA examination of the wrists is warranted to determine the current nature, severity, and etiology of the current left and right wrist disorders.  See Barr, 21 Vet. App. at 311-12; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

TDIU

The Board finds that any decision with respect to issues of service connection for left and right wrist disorders may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the service connection claims on appeal because a hypothetical grant could increase the Veteran's overall disability percentage and expand the number of service-connected disability symptoms that impact the ability to secure or follow a substantially gainful occupation.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for the appropriate VA examination to help determine the nature, extent, and etiology of the current left and right wrist disorders.  If possible, the VA examination should be scheduled with a VA examiner other than the December 2012 examiner.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  The examiner should conduct a thorough examination, including any relevant tests and studies, and provide a diagnosis for any pathology found.
Based on the examination and review of the appropriate records, the examiner should offer the following opinions:

A) Is any currently diagnosed wrist disorder as likely as not (i.e., to at least a 50 percent degree of probability) caused by the service-connected left and/or right knee disabilities, to include any assistive devices used for the service-connected knee disabilities, or the service-connected type II diabetes mellitus?  

B)  If no causal or etiological relationship is found to be present, is it as likely as not (i.e., to at least a 50 percent degree of probability) that any currently diagnosed wrist disorder was permanently worsened in severity beyond its normal course by the service-connected left and/or right knee disabilities, to include any assistive devices used for the service-connected knee disabilities, or the service-connected type II diabetes mellitus?  

C) If no nexus between a current wrist disorder and the service-connected left knee, right knee, or type II diabetes mellitus disabilities is found, is it as likely as not (i.e., to at least a 50 percent degree of probability) that any currently diagnosed wrist disorder is related to writing in service?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2.  When the development above has been completed, the remanded issues should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



